UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32679 International Coal Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2641185 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia 25560 (Address of Principal Executive Offices) (Zip Code) (304)760-2400 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smallerreporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of theExchange Act. Large accelerated filer x Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) ofthe Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding as of August 1, 2009—154,152,600. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 41 Item4. Controls and Procedures 42 PART II—OTHER INFORMATION Item1. Legal Proceedings 42 Item1A. Risk Factors 44 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 4. Submission of Matters to a Vote of Security Holders 48 Item6. Exhibits 49 2 PART I Item1. Condensed Consolidated Financial Statements INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per share amounts) June 30, 2009 December31, 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 66,315 $ 63,930 Accounts receivable, net of allowances of $1,406 and $1,516 84,739 75,321 Inventories, net 81,600 58,788 Deferred income taxes 17,666 17,649 Prepaid insurance 6,027 13,380 Income taxes receivable 11 8,030 Prepaid expenses and other 9,602 10,893 Total current assets 265,960 247,991 PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT, net 1,044,939 1,069,297 DEBT ISSUANCE COSTS, net 9,714 10,462 ADVANCE ROYALTIES, net 18,037 17,462 OTHER NON-CURRENT ASSETS 5,613 5,435 Total assets $ 1,344,263 $ 1,350,647 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 55,878 $ 75,810 Short-term debt 1,163 4,741 Current portion of long-term debt and capital lease 17,769 15,319 Current portion of reclamation and mine closure costs 10,976 11,139 Current portion of employee benefits 3,359 3,359 Accrued expenses and other 82,646 87,704 Total current liabilities 171,791 198,072 LONG-TERM DEBT AND CAPITAL LEASE 424,353 417,551 RECLAMATION AND MINE CLOSURE COSTS 67,899 68,107 EMPLOYEE BENEFITS 66,781 61,194 DEFERRED INCOME TAXES 53,110 49,403 BELOW-MARKET COAL SUPPLY AGREEMENTS 31,032 43,888 OTHER NON-CURRENT LIABILITIES 6,695 6,195 Total liabilities 821,661 844,410 COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY: Preferred stock – par value $0.01, 200,000,000 shares authorized, none issued — — Common stock – par value $0.01, 2,000,000,000 shares authorized, 154,155,550 and 154,148,229 shares issued and outstanding, respectively, as of June 30, 2009 and 153,322,245 shares issued and outstanding, as of December 31, 2008 1,541 1,533 Treasury stock (14 ) — Additional paid-in capital 659,222 656,997 Accumulated other comprehensive loss (5,071 ) (5,157 ) Retained deficit (133,096 ) (147,171 ) Total International Coal Group, Inc. stockholders’ equity 522,582 506,202 Noncontrolling interest 20 35 Total stockholders’ equity 522,602 506,237 Total liabilities and stockholders’ equity $ 1,344,263 $ 1,350,647 See notes to condensed consolidated financial statements. 3 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 REVENUES: Coal sales revenues $ 254,677 $ 253,109 $ 528,493 $ 479,713 Freight and handling revenues 6,041 11,870 14,675 23,153 Other revenues 17,079 12,906 39,595 26,944 Total revenues 277,797 277,885 582,763 529,810 COSTS AND EXPENSES: Cost of coal sales 207,324 217,590 439,289 426,394 Freight and handling costs 6,041 11,870 14,675 23,153 Cost of other revenues 6,630 9,222 15,966 18,157 Depreciation, depletion and amortization 26,035 24,694 52,298 46,651 Selling, general and administrative 8,670 10,129 19,281 18,655 Gain on sale of assets, net (3,108 ) (26,081 ) (3,186 ) (26,292 ) Total costs and expenses 251,592 247,424 538,323 506,718 Incomefrom operations 26,205 30,461 44,440 23,092 INTEREST EXPENSE, net (13,214 ) (8,793 ) (26,232 ) (21,364 ) Incomebefore income taxes 12,991 21,668 18,208 1,728 INCOME TAX (EXPENSE) BENEFIT (2,613 ) (7,900 ) (4,108 ) 134 Net income 10,378 13,768 14,100 1,862 Net (income) loss attributable to noncontrolling interest 4 2 (25 ) (5 ) Net income attributable to International Coal Group, Inc. $ 10,382 $ 13,770 $ 14,075 $ 1,857 Earnings per share: Basic $ 0.07 $ 0.09 $ 0.09 $ 0.01 Diluted $ 0.07 $ 0.08 $ 0.09 $ 0.01 Weighted-average common shares outstanding: Basic 152,832,797 152,550,960 152,803,420 152,499,812 Diluted 154,672,255 167,912,909 153,983,725 167,551,824 See notes to condensed consolidated financial statements. 4 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six months ended June 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 14,100 $ 1,862 Adjustments to reconcile net income to net cash from operating activities: Depreciation, depletion and amortization 52,298 46,651 Amortization of deferred finance costs and debt discount 3,378 3,001 Provision for bad debt (110 ) (522 ) Compensation expense on equity instruments 2,233 2,377 Gain on sale of assets, net (3,186 ) (26,292 ) Deferred income taxes 3,632 (285 ) Amortization of accumulated postretirement benefit obligation 144 215 Changes in assets and liabilities: Accounts receivable (9,308 ) (29,664 ) Inventories (22,812 ) (3,277 ) Prepaid expenses and other 16,663 1,156 Other non-current assets (630 ) 823 Accounts payable (10,784 ) 298 Accrued expenses and other (5,058 ) 17,802 Reclamation and mine closure costs 176 (1,125 ) Other liabilities (1,634 ) 1,990 Net cash from operating activities 39,102 15,010 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of assets 3,066 4,179 Additions to property, plant, equipment and mine development (35,750 ) (55,379 ) Cash paid related to acquisitions and net assets acquired — (558 ) Withdrawals (deposits) of restricted cash (163 ) 14 Net cash from investing activities (32,847 ) (51,744 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments on short-term debt (3,578 ) — Borrowings on long-term debt and capital lease 9,086 — Repayments on long-term debt and capital lease (8,755 ) (2,147 ) Purchases of treasury stock (14 ) — Debt issuance costs (609 ) (183 ) Net cash from financing activities (3,870 ) (2,330 ) NET CHANGE IN CASH AND CASH EQUIVALENTS 2,385 (39,064 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 63,930 107,150 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 66,315 $ 68,086 Supplemental information: Cash paid for interest (net of amount capitalized) $ 22,402 $ 17,630 Cash received for income taxes, net $ 7,588 $ — Supplemental disclosure of non-cash items: Purchases of property, plant, equipment and mine development through accounts payable $ 3,794 $ 2,383 Purchases of property, plant, equipment and mine development through financing arrangements $ 6,900 $ 5,840 Assets acquired through assumption of liabilities $ — $ 17,464 Assets acquired through the exchange of coal reserves $ — $ 21,633 See notes to condensed consolidated financial statements. 5 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2009 (Dollars in thousands, except per share amounts) (1) Basis of Presentation The accompanying interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and include the accounts of International Coal Group, Inc. and its subsidiaries (the “Company”) and its controlled affiliates. Significant intercompany transactions, profits and balances have been eliminated in consolidation. The Company accounts for its undivided interest in coalbed methane wells using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in the appropriate classification in the financial statements. The accompanying interim condensed consolidated financial statements as of June 30, 2009 and for the three and six months endedJune 30, 2009 and 2008, and the notes thereto, are unaudited. However, in the opinion of management, these financial statements reflect all normal, recurring adjustments necessary for a fair presentation of the results of the periods presented. The balance sheet information as of December31, 2008 has been derived from the Company’s audited consolidated balance sheet. These statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2008. The results of operations for the three and six months endedJune 30, 2009 are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2009. (2) Summary of Significant Accounting Policies and General Fair Value Measurements—In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.157, Fair Value Measurements (“SFAS No.157”). SFAS No.157 clarifies the definition of fair value, establishes a framework for measuring fair value and expands the disclosures on fair value measurements. SFAS No.157 is effective for fiscal years beginning after November15, 2007. Adoption of SFAS No.157 did not have a material impact on the Company’s financial position, results of operations or cash flows. In February 2008, the FASB issued FASB Staff Position (“FSP”) FAS No. 157-2, Effective Date of
